UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDED JANUARY 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 333-164749 ————— DIMUS PARTNERS, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 27-1179591 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1 AUSTIN, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(888) 413-4687 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YesX No State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 4,366,649 shares of common stock issued and outstanding as of September 7, 2011. TABLE OF CONTENTS PART I Item 1. Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to Consolidated Financial Statements(unaudited) F-4 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 3 Item 3. Quantitative And Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II Item 1. Legal Proceedings 10 Item 1A: Risk Factors 10 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 18 Item 6. Exhibits 18 PART I – FINANCIAL INFORMATION Item 1. Financial Statements DIMUS PARTNERS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS January 31, April 30, ASSETS (Unaudited) Current assets Cash $ $ Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Advances from related parties Line of credit-related party - Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $.001 par value, 100,000,000 shares authorized, 4,366,649 shares issued and outstanding at January 31, 2011 and April 30, 2010 Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholder's deficit ) ) Total liabilities and stockholder's deficit $ $ See accompanying notes toconsolidated financial statements F-1 DIMUS PARTNERS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2 FROM MAY 24, 2007 (INCEPTION) THROUGH JANUARY 31, 2011 (Unaudited) Inception Nine Months Ended Three Months Ended Through January 31, January 31, January 31, Operating expenses General and administrative $ Depreciation Loss from Operations ) Interest expense ) ) ) (3
